MEMORANDUM **
Gene Edward Lucas appeals from the 33-month sentence imposed following his *619jury-trial conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lucas contends that his sentence is unreasonable because the district court failed to adequately consider the sentencing factors pursuant to 18 U.S.C. § 3553(a) and placed too much weight on his criminal history. We conclude that the district court did not commit procedural error, and that the sentence is not substantively unreasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.